         Case 1:91-cr-00358-KPF Document 353 Filed 09/14/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA

                       -v.-                                91 Cr. 358-16 (KPF)

    MAXIMO REYES,                                                 ORDER

                              Defendant.

KATHERINE POLK FAILLA, District Judge:

        Defendant Maximo Reyes, who is currently incarcerated at the

Moshannon Valley Correctional Center (“MVCC”), has applied for

compassionate release, in the form of a resentencing to time served, pursuant

to 18 U.S.C. § 3582(c)(1)(A). (Dkt. #343-345). 1 In brief, Mr. Reyes contends

that he is at an increased risk of contracting or of having a more serious

reaction to the COVID-19 virus. The Government opposes Mr. Reyes’s motion.

(Dkt. #346-347). As set forth in the remainder of this Order, while

acknowledging the strides Mr. Reyes has made while incarcerated, the Court

does not believe that those rehabilitative efforts, even coupled with his medical

conditions and the disruption occasioned by the pandemic, warrant his

immediate release. Accordingly, the Court denies Mr. Reyes’s motion for

compassionate release.

                                      BACKGROUND

        In September 1991, Mr. Reyes was charged in Superseding Indictment

S3 91 Cr. 358 (the “Indictment”) in four counts: (i) participating in a


1       The Court pauses to acknowledge the fine work done on Mr. Reyes’s behalf, on a pro
        bono basis, by the law firm of Cadwalader, Wickersham & Taft LLP.
       Case 1:91-cr-00358-KPF Document 353 Filed 09/14/20 Page 2 of 12




racketeering enterprise, in violation of 18 U.S.C. § 1962(c); (ii) racketeering

conspiracy, in violation of 18 U.S.C. § 1962(d); (iii) narcotics conspiracy, in

violation of 21 U.S.C. § 846; and (iv) engaging in a continuing criminal

enterprise, in violation of 21 U.S.C. § 848. (Dkt. #82). The charges against Mr.

Reyes stemmed from his leadership role in a Brooklyn-based drug trafficking

organization, referred to in the Indictment as the “Company.” (Id.). The case

was initially assigned to the Honorable Leonard B. Sand, who later observed

that Mr. Reyes had been “charged with being the head of a large racketeering

enterprise which sold cocaine to the public and protected its turf through

violent means, including at least five murders.” Reyes v. United States, No. 02

Civ. 1665 (LBS), 2002 WL 975673, at *1 (S.D.N.Y. May 9, 2002) (“Reyes I”). 2

      Mr. Reyes remained a fugitive from the 1991 return of the Indictment

until he was extradited from the Dominican Republic in 1997. See Reyes I,

2002 WL 975673, at *1; see also United States v. Reyes, No. 91 Cr. 358-16

(KPF), 2019 WL 7790899, at *1 (S.D.N.Y. May 7, 2019) (“Reyes II”). On

December 5, 1997, Mr. Reyes waived indictment and pleaded guilty to a two-

count Superseding Information, S6 91 Cr. 358 (LBS), which charged him in

Count One with participating in a racketeering enterprise, in violation of 18

U.S.C. § 1962(c), and in Count Two with conspiracy to commit murder in aid of

racketeering, in violation of 18 U.S.C. § 1959(a)(5). (Dkt. #194 (the




2     Mr. Reyes was one of 17 defendants charged in the matter; of this group, only Mr.
      Reyes’s case has been transferred to the undersigned.


                                              2
          Case 1:91-cr-00358-KPF Document 353 Filed 09/14/20 Page 3 of 12




“Information”); Dkt. #199 (plea transcript)). During his allocution, Mr. Reyes

acknowledged that:

               I had two drug selling spots. I had several people
               working for me and my brother. There were people with
               different jobs assigned to them. Some people were in
               charge of packaging the drugs in little $20 packages in
               the so-called office in an apartment here in Manhattan.
               Other people were in charge of transporting [the drugs]
               into Brooklyn. There were other people in charge of
               distributing it in Brooklyn at the spots. Other people
               were in charge of the security at the spots.

               On several occasions there was a great deal of violence
               and deaths. I assume responsibility because I was their
               boss. They did a lot of things that I ordered them to do.
               They did a lot of things that were my responsibility. I
               had told them that they should do whatever was
               necessary to insure the safety of the spots even if that
               involved killing people.

(Dkt. #199 at 11). Specifically, Mr. Reyes admitted to conspiring to murder

brothers Roberto, Francisco, and Rafael Lugo (id.); Dwayne Gaymon (id. at 12-

14); and Jose Montalvo (id. at 15-16); Mr. Reyes confirmed during his

allocution that each of the five men had in fact been killed (id. at 11-16). Mr.

Reyes also acknowledged supervising “15 people or more, maybe more” in the

charged racketeering conspiracy between 1989 and 1991. (Id. at 12). At the

conclusion of the proceeding, Judge Sand accepted Mr. Reyes’s guilty plea. (Id.

at 17).

      Sentencing took place on May 6, 1998. (Dkt. #210 (transcript)). Judge

Sand observed that the aggregate statutory maximum for Counts One and Two

was 30 years’ imprisonment, but that the otherwise-applicable Guidelines

range was life imprisonment:



                                           3
       Case 1:91-cr-00358-KPF Document 353 Filed 09/14/20 Page 4 of 12




             Well, counsel is quite correct that the Court is fully
             familiar with the extensive operations of this criminal
             activity which the defendant headed, and the
             seriousness of the crimes, including murders which
             were committed by this group.          The Probation
             Department states its view to be that were it not the
             maximums, this is criminal conduct which would
             warrant imposition of life imprisonment.

             The parties have stipulated to the guidelines, have
             stipulated that any request for downward departure
             from the Guidelines would be inappropriate here, and
             the Court accepts that agreement and stipulation and
             believes it is entirely appropriate under the facts of this
             case.

(Id. at 3-4). Accordingly, Judge Sand imposed an aggregate term of 30 years’

imprisonment, followed by concurrent terms of three years’ supervised release.

(Id. at 4; see also Dkt. #207 (judgment)). As the Government correctly notes,

Mr. Reyes did not file a direct appeal of his conviction or sentence, but

subsequently filed challenges to his conviction and sentence in both this

District and the district of his confinement. (Dkt. #346 at 2 (collecting

matters)).

      On July 22, 2020, Mr. Reyes filed a counseled emergency motion to

reduce his sentence pursuant to the compassionate release provision set forth

in 18 U.S.C. § 3582(c)(1)(A). (Dkt. #343-345). In broad summary, Mr. Reyes

argued that the confluence of the COVID-19 outbreak, his preexisting medical

conditions, and his post-sentencing rehabilitation constituted “extraordinary

and compelling reasons” warranting a reduction in his sentence to time served.

The Government filed submissions in opposition to Mr. Reyes’s motion on

July 29 and August 4, 2020 (Dkt. #346, 347), and submitted his medical



                                          4
       Case 1:91-cr-00358-KPF Document 353 Filed 09/14/20 Page 5 of 12




records under seal to the Court (Sealed Ex. A). Mr. Reyes filed his reply

submission on August 5, 2020. (Dkt. #350).

                               APPLICABLE LAW

      Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a

defendant’s sentence upon motion of the Director of the Bureau of Prisons (the

“BOP”), or upon motion of the defendant. A defendant may move under

§ 3582(c)(1)(A) only after the defendant has “fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” Id.

      When considering an application under § 3582(c)(1)(A), a court may

reduce a defendant’s sentence only if it finds that “extraordinary and

compelling reasons warrant such a reduction,” and that “such a reduction is

consistent with the applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). In making this determination, the

court must consider the “the factors set forth in [18 U.S.C. § 3553(a)] to the

extent that they are applicable.” Id. § 3582(c)(1)(A). “The defendant has the

burden to show he is entitled to a sentence reduction.” United States v. Ebbers,

No. 02 Cr. 1144-3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020) (citing

United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992)).

      Congress has delegated responsibility to the Sentencing Commission to

“describe what should be considered extraordinary and compelling reasons for


                                         5
       Case 1:91-cr-00358-KPF Document 353 Filed 09/14/20 Page 6 of 12




sentence reduction.” 28 U.S.C. § 994(t). The Sentencing Commission has

determined that a defendant’s physical circumstances meet this standard, inter

alia, when the defendant is “suffering from a terminal illness” or a “serious

physical or medical condition ... that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility,”

or if, in the judgment of the BOP, the defendant’s circumstances are

extraordinary and compelling for “other reasons.” U.S.S.G. § 1B1.13(1)(A) &

n.1(A), (D). Following the passage of the First Step Act, courts may

independently determine whether such “other reasons” are present in a given

case, without deference to the determination made by the BOP. See United

States v. Lisi, No. 15 Cr. 457 (KPF), 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24,

2020). In addition, the Sentencing Commission counsels that a court should

reduce a defendant’s sentence only after determining that “[t]he defendant is

not a danger to the safety of any other person or to the community.” U.S.S.G.

§ 1B1.13(2).

                                  DISCUSSION

      Mr. Reyes’s motion is properly before the Court because his request to

the Warden for a sentence reduction was rejected on April 22, 2020. (Dkt.

#344 at 5). The issue at hand is whether Mr. Reyes has identified

“extraordinary and compelling reasons” warranting his release. The Court

finds that he has not.

      Mr. Reyes notes that in the more than two decades since his arrest, he

“has been fully and unconditionally rehabilitated,” successfully completing


                                         6
       Case 1:91-cr-00358-KPF Document 353 Filed 09/14/20 Page 7 of 12




“dozens of BOP rehabilitative programs [and] racking up more than 3,000

hours of programming.” (Dkt. #344 at 10). Mr. Reyes even obtained his GED

in 2012 while in BOP custody. (Id.). And Mr. Reyes has distinguished himself

in prison for his deep-seated piety, evidenced by his public and private

Christian ministries to other inmates. (Id.). The Court is heartened by Mr.

Reyes’s growth and accomplishments while incarcerated. But as the defense

recognizes (id. at 10-11), these developments, however commendable, do not by

themselves support the extraordinary relief of compassionate release. See

U.S.S.G. § 1B1.13, n.3 (“rehabilitation of the defendant is not, by itself, an

extraordinary and compelling reason”).

      Instead, Mr. Reyes argues that the combination of his significant

rehabilitative efforts and the public health concerns occasioned by the COVID-

19 pandemic warrant his immediate release. In particular, Mr. Reyes argues

that the conditions of his incarceration at MVCC place him at a higher risk of

contracting, or of having a greater reaction to infection from, the COVID-19

virus because of the nature of his confinement at the facility, his pre-existing

medical conditions, and the claimed inability of prison staff to handle the

outbreak. (Dkt. #344 at 3-4).

      The Court recognizes, as do the parties, that sister courts in this District

have granted, and denied, compassionate release motions based on the

existence of the COVID-19 pandemic and the risks of its transmission at

prisons. (See, e.g., Dkt. #344 at 16-18 (defense listing of cases granting

compassionate release to inmates); Dkt. #346 at 4 (Government reference to


                                         7
       Case 1:91-cr-00358-KPF Document 353 Filed 09/14/20 Page 8 of 12




prior Court discussion of cases granting and denying compassionate release to

inmates)). This Court continues to align itself with those courts that have

found “that the risks posed by the pandemic alone do not constitute

extraordinary and compelling reasons for release, absent additional factors

such as advanced age or serious underlying health conditions that place a

defendant at greater risk of negative complications from the disease.” United

States v. Nwankwo, No. 12 Cr. 31 (VM), 2020 WL 2490044, at *1-2 (S.D.N.Y.

May 14, 2020) (collecting cases); see also United States v. Brady, No. 18 Cr.

316 (PAC), 2020 WL 2512100, at *3 (S.D.N.Y. May 15, 2020) (“Instead,

compassionate release motions amid the COVID-19 pandemic have required a

‘fact-intensive’ inquiry, made in the ‘unique circumstances’ and ‘context’ of

each individual defendant. In practice, courts in this district have considered

the age of the prisoner; the severity and documented history of the defendant’s

health conditions, as well as the defendant’s history of managing those

conditions in prison; the proliferation and status of infections in the prison

facility; the proportion of the term of incarceration that has been served by the

prisoner; and the sentencing factors in 18 U.S.C. § 3553(a), with particular

emphasis on the seriousness of the offense, the deterrent effect of the

punishment, and the need to protect the public.” (internal citations omitted)).

      Mr. Reyes is 60 years old, an age at which he faces an elevated risk of

hospitalization or death from COVID-19. See Weekly Updates by Select

Demographic and Geographic Characteristics, CENTER FOR DISEASE

CONTROL,


                                         8
       Case 1:91-cr-00358-KPF Document 353 Filed 09/14/20 Page 9 of 12




https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm#AgeAndSex

(accessed September 11, 2020). He also proffers information about pre-existing

medical conditions, namely, hypertension (high blood pressure), hyperlipidemia

(which Mr. Reyes defines as “high blood cholesterol/coronary artery disease”),

prior episodes involving the removal of pre-cancerous colorectal polyps, and

diagnosed upper-respiratory illnesses. (Dkt. #344 at 2, 8; Dkt. #350 at 7-8).

As the Government notes (see Dkt. #346 at 5), Mr. Reyes’s medical records

support certain of the defense’s proffered conditions, though the Court finds

insufficient evidence of coronary artery disease. Indeed, when Mr. Reyes

requested his medical records in connection with this motion, a medical

professional at MVCC reminded him that his diagnoses were “hyperlipid[emia,]

hypertension and history of +PPD [positive purified protein derivative skin

tests, indicating exposure to tuberculosis][. T]hey are under good control and

unchanged from prior clinic.” (Sealed Ex. A at 16).

      The Centers for Disease Control and Prevention has recently revised its

analysis of comorbidities, distinguishing conditions that place individuals at

higher risk with regard to COVID-19, from conditions that might place

individuals at higher risk, but for which more study is required. See CENTERS

FOR DISEASE CONTROL AND PREVENTION, People with Certain Medical

Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-

conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir

us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html


                                        9
      Case 1:91-cr-00358-KPF Document 353 Filed 09/14/20 Page 10 of 12




(accessed September 11, 2020). Hypertension falls into the latter category;

hyperlipidemia, polyps, and Mr. Reyes’s prior respiratory infections do not fall

into either category.

      The Court has reviewed Mr. Reyes’s medical records closely, and

concludes that there is nothing to suggest that he has not received proper

medical care at MVCC or any prior BOP institution to which he was designated.

Nor is there evidence to suggest that he is unable to manage his conditions, or

to provide self-care. More to the point, Mr. Reyes has not suggested that his

medical care has been delayed or hampered by the COVID-19 pandemic, and

the Court’s review discloses that Mr. Reyes has received appropriate medical

treatment at all times during his incarceration.

      The Court has also considered Mr. Reyes’s discussion of the conditions of

confinement at MVCC (see Dkt. #344 at 34; Dkt. #350 at 3-5), along with the

BOP’s Pandemic Influenza Plan, see https://www.bop.gov/coronavirus/

(accessed September 12, 2020), to which the MVCC subscribes. According to

the Government, several months into the pandemic, only three MVCC staff

members had tested positive for the COVID-19 virus, and no inmates. The

Court concludes on balance that the danger that Mr. Reyes faces from infection

with COVID-19, even accounting for his medical conditions, does not amount

to an extraordinary and compelling reason for granting compassionate release.

Cf. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“We do not mean to

minimize the risks that COVID-19 poses in the federal prison system,

particularly for inmates like Raia. But the mere existence of COVID-19 in


                                        10
      Case 1:91-cr-00358-KPF Document 353 Filed 09/14/20 Page 11 of 12




society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering

BOP’s statutory role, and its extensive and professional efforts to curtail the

virus’s spread.”).

      Finally, the factors set forth in 18 U.S.C. § 3553(a) counsel against

granting Mr. Reyes’s motion. Those factors include “the nature and

circumstances of the offense and the history and characteristics of the

defendant,” as well as the need “to protect the public from further crimes of the

defendant.” See 18 U.S.C. § 3553(a)(1), (a)(2)(C). Mr. Reyes supervised

numerous people in a years-long, wide-ranging cocaine conspiracy that led to

the deaths of at least five people. Mr. Reyes’s plea deal with the Government

spared him exposure to a life sentence, but the conduct in which he engaged

for a period of years was among the worst that this Court has seen. A

reduction in sentence on the record before the Court is simply unwarranted. 3

                                     CONCLUSION

      For the foregoing reasons, Mr. Reyes’s motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A) is DENIED. The Clerk of Court is directed to

terminate the motion at docket entry 343.




3     To the extent not already pursued, Mr. Reyes may pursue relief in the form of a
      furlough under 18 U.S.C. § 3622 or home confinement as contemplated in the CARES
      Act, Pub. L. No. 116-136 (2020), and the Attorney General’s April 3, 2020 memorandum
      to the BOP. The decision to grant that relief, however, is reserved to the discretion of
      the BOP.

                                              11
     Case 1:91-cr-00358-KPF Document 353 Filed 09/14/20 Page 12 of 12




     SO ORDERED.

Dated:    September 14, 2020
          New York, New York             __________________________________
                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                    12
